                 Case 2:18-cv-01736-JCC Document 42 Filed 12/29/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ABDIWALI MUSSE,                                        CASE NO. C18-1736-JCC
10                             Plaintiff,                   ORDER
11          v.

12   WILLIAM HAYES, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendant King County’s motion to withdraw
16   admissions pursuant to Federal Rule of Civil Procedure 36(b) (Dkt. No. 34). Plaintiff Abdiwali
17   Musse does not oppose the motion. See Dkt. No. 40. Having thoroughly considered the parties’
18   briefing and the relevant record, the Court finds that allowing Defendant King County to
19   withdraw the admissions will promote the presentation of the merits of the action and will not
20   prejudice Plaintiff. See Fed. R. Civ. P. 36(b). Therefore, the Court GRANTS Defendant King
21   County’s motion to withdraw its admissions to Plaintiff’s second set of requests for admission.
22          DATED this 29th day of December 2020.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     C18-1736-JCC
     PAGE - 1
